IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 438 EAL 2015
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
WILLEY ORTIZ,                                  :
                                               :
                     Petitioner                :


                                            ORDER



PER CURIAM

       AND NOW, this 8th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

       Mr. Justice Eakin and Madame Justice Donohue did not participate in the

consideration or decision of this matter.